           Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 1 of 9 PageID #: 320
•'




                                IN THE UNITED STATES'DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE

      P TECH, LLC,                                            )
                                                              )
                               Plaintiff,                     )
                                                              )
      v.                                                      )       Case No. 19-525-RGA
                                                              )
      INTUITIVE SURGICAL, INC.,                               )       JURY TRIAL DEMANDED
                                                              )
                               Defendant.                     )
                                                              )

                                 J O I N T ~ SCHEDULING ORDER

               This   by       of July, 2019, the Court having conducted an initial Rule 16 scheduling

     . and planning conference pursuant to Local Rule 16.1 on July 2, 2019, and the parties having

      determined after discussion that the matter cannot be resolved at this juncture by settlement,

      voluntary mediation, or binding arbitration;

               IT IS ORDERED that:

               1.      Rule 26{a){l) Initial Disclosures. Unless otherwise agreed to by the parties, the

      parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l)

      within fourteen (14) days of the date of this Order.

               2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join

      other parties, and to amend or supplement the pleadings shall be filed on or before January 20,

      2020.

               3.      Discovery.

                    a. Discovery Cut Off. All fact discovery in this case shall be initiated so that it will

                       be completed on or before November 20, 2020.

                    b. Document Production. Document production shall be substantially complete by




                                                          1
  Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 2 of 9 PageID #: 321



August 4, 2020.

            c. Requests for Admission. A maximum of 50 requests for admission are

permitted for each side for matters pursuant to FRCP 36(a)(l)(A), and an unlimited number of

requests for admission are permitted for each side for matters that seek the genuineness of any

 described documents pursuant to FRCP 36(a)(l)(B).

            d. Interrogatories. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

            e. Depositions.

                      a.        Limitation on Hours for Deposition Discovery. Each side is

 limited to a total of 60 hours of taking testimony by deposition upon oral examination. This

 hours limitation includes testimony taken under Rule 30(b)(6) but does not include the testimony

 of a person who have submitted reports under Rule 26(a)(2)(B). The actual deposition time

 used, which excludes breaks, for each individual deposition, including those taken pursuant to

 Rule 30(b)(6), shall count toward the 60 hour total. Each deposition shall count as a minimum of

 4 hours toward the 60 hour total.

                      b.        Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court or by agreement of the parties.

Here, the parties agree to make a good faith effort to depose witnesses at a mutually convenient

location, including where the witness resides (for witnesses who reside in the continental US).

            f.   Discovery Matters and Disputes Relating to Protective Orders. Should counsel




                                                  2
 Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 3 of 9 PageID #: 322



find they are unable to resolve a discovery matter or a dispute relating to a protective order, the

parties involved in the discovery matter or protective order dispute shall contact the Court's Case

Manager to schedule an in-person conference/argument. Unless otherwise ordered, by no later

than forty-eight hours prior to the conference/argument, the party seeking relief shall file with
                                                                                          I
the Court a letter, not to exceed three pages, outlining the issues in dispute and its position on

those issues. By no later than twenty-four hours prior to the conference/argument, any party

opposing the application for relief may file a letter, not to exceed three pages, outlining that

party's reasons for its opposition. Should any document(s) be filed under seal, a courtesy copy

of the sealed document(s) must be provided to the Court within one hour of e-filing the

document(s), unless the Court closes within the hour in which case the courtesy copy must be

provided within one hour of the Court re-opening.

       If a discovery-related motion is filed without leave of the Court, it will be denied without

prejudice to the moving party's right to bring the dispute to the Court through the discovery

matters procedures set forth in this Order.

       4.      Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within 21 days from the date of this

Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 3(f) above.

       Any proposed protective order must include the following paragraph:

       Other Proceedings. By entering this order and limiting the disclosure of information
       in this case, the Court does not intend to preclude another court from finding that
       information may be relevant and subject to disclosure in another case. Any person
       or party subject to this order who becomes subject to a motion to disclose another



                                                  3
    Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 4 of 9 PageID #: 323



         party's information designated confidential pursuant to this order shall promptly
         notify that party of the motion so that the party may have an opportunity to appear
         and be heard on whether that information should be disclosed.

          5.     Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

          6.     Courtesy Copies. The parties shall provide to the Court two courtesy copies of

all briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

          7.     Initial Discovery in Patent Litigation 1

                 a.      Within 30 days after the Rule 16 Conference and for each defendant,

the plaintiff shall identify the accused products 2 and the asserted patent(s) they allegedly

infringe, and produce the file history for each asserted patent.

                 b.      Within 30 days after receipt of the above, each defendant shall produce

to the plaintiff the core technical documents related to the accused product(s), including but

not limited to operation manuals, product literature, schematics, and specifications.

                 c.      Within 30 days after receipt of the above, plaintiff shall produce to

each defendant an initial claim chart relating each accused product to the asserted claims

each product allegedly infringes.




1
    As these disclosures are "initial," each party shall be permitted to supplement their disclosures.
2
    For ease of reference, the word "product" encompasses accused methods and systems as well.


                                                   4
  Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 5 of 9 PageID #: 324



               d.     Within 30 days after receipt of the above, each defendant shall produce

to the plaintiff its initial invalidity contentions for each asserted claim, as well as the

related invalidating references ( e.g., publications, manuals and patents).

               e.     Absent a showing of good cause, follow-up discovery shall be limited

to a term of 6 years before the filing of the complaint, except that discovery related to

asserted prior art or the conception and reduction to practice of the inventions claimed in any

patent-in-suit shall not be so limited.

       8.      Claim Construction Issue Identification. On or before May 12, 2020, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction.

On or before May 19, 2020, the parties shall exchange their proposed construction of those

term(s)/phrase(s). These documents will not be filed with the Court. Subsequent to exchanging

proposed constructions, the parties will meet and confer to prepare a Joint Claim Construction

Chart to be filed no later than June 2, 2020. The Joint Claim Construction Chart, in Word or

WordPerfect format, shall be e-mailed simultaneously with filing to rga civil@,ded.uscourts.gov.

The parties' Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of

the claim(s) in issue, and should include each party's proposed construction of the disputed claim

language with citation(s) only to the intrinsic evidence in support of their respective proposed

constructions. A copy of the patent(s) in issue as well as those portions of the intrinsic record

relied upon shall be submitted with this Joint Claim Construction Chart. In this joint submission,

the parties shall not provide argument.

       9.      Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on June 23, 2020. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on July 21, 2020. The Plaintiff shall serve, but not file,




                                                 5
 Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 6 of 9 PageID #: 325



its reply brief not to exceed 20 pages, on August 4, 2020. The Defendant shall serve, but not file,

its surreply brief not to exceed IO pages, on August 18, 2020. No later than September 1, 2020,

the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their

unfiled briefs into one brief, with their positions on each claim term in sequential order, in

substantially the form below.

               JOINT CLAIM CONSTRUCTION BRIEF

               I.      Agreed-upon Constructions

               II.     Disputed Constructions

                       a. [TERM 1]

                                 1.   Plaintiffs Opening Position

                                11. Defendant's Answering Position

                                m. Plaintiffs Reply Position

                                1v. Defendant's Sur-Reply Position

                       b. [TERM2]

                                 1. Plaintiffs Opening Position

                                11. Defendant's Answering Position

                                m. Plaintiffs Reply Position

                                1v. Defendant's Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.

       10.     Hearing on Claim Construction. Beginning at t?·.oo tl~n September       '3o , 2020,
the Court will hear argument on claim construction. Absent prior approval of the Court (which,




                                                   6
  Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 7 of 9 PageID #: 326



if it is sought, must be done so by joint letter submission no later than the date on which the

answering claim constructions briefs are due), the parties shall not present testimony at the

argument, and the argument shall not exceed a total of three hours.

       11.     Disclosure of Opinion of Counsel and Privilege Log.

                  a.   The deadline for Defendant to produce to Plaintiff all opinions of counsel

Defendant intends to rely on in this litigation, if any, is within 30 days of the Court issuing its

Markman Order.

                  b.   If Defendant produces an opinion of counsel in compliance with

Paragraph 1l(a), Defendant shall also produce a privilege log identifying all documents and

communications relating to the asserted patents that it has withheld from production in this case

based on a claim of privilege consistent with Fed. R. Civ. P. 26. The privilege log shall be due

within 21 days of Defendant's production of any opinion of counsel.

                  c.   If Defendant does not produce an opinion of counsel, no privilege log

shall be required for either party absent a showing of good cause.

       12.     Disclosure of Expert Testimony.

                   a. Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

January 22, 2021. The rebuttal disclosure to contradict or rebut evidence on the same matter

identified by another party is due on or before February 22, 2021. Reply expert reports from the

party with the initial burden of proof are due on or before March 15, 2021. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. Along

with the submissions of the expert reports, the parties shall advise of the dates and times of their




                                                  7
  Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 8 of 9 PageID #: 327



experts' availability for deposition. Depositions of experts and other expert discovery shall be

completed on or before April 26, 2021.

                     b.        Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be

made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court.

        13.    Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before May 4, 2021.

Answering briefs shall be due 21 days after the opening brief is filed and reply briefs shall be due

14 days after the answering brief is filed. No case dispositive motion under Rule 56 may be filed

more than ten days before the above date without leave of the Court.

        14.     Applications by Motion. Except as otherwise specified herein, any application

to the Court shall be by written motion. Any non-dispositive motion should contain the

statement required by Local Rule 7 .1.1.
                                           ~t~b!A
        15.    Pretrial Conference. On Octob@r JQ_, 2021, the Court will hold a Rule 16(e)

final pretrial conference in Court with counsel beginning at 9:00 a.m. The parties shall file a

joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on

the third business day before the date of the final pretrial conference. Unless otherwise ordered

by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

preparation of the proposed joint final pretrial order.

       16.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall




                                                  8
  Case 1:19-cv-00525-RGA Document 15 Filed 07/02/19 Page 9 of 9 PageID #: 328



be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three

page submission (and, if the moving party, a single one page reply). No separate briefing shall

be submitted on in limine requests, unless otherwise permitted by the Court.

        17.      Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to

be tried to a jury, pursuant to Local Rules 4 7 .1 ( a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 5 p.m. on the third business day before the final pretrial conference. The

parties shall submit simultaneously with filing each of the foregoing four documents in Word or

 WordPerfect format to rga civil@ded.uscomis.gov.

        18.      Trial. This matter is scheduled for a 5 day trial beginning at 9:30 a.m. on
&ptin\btA
Octob@r     '2o, 2021, with the subsequent trial days beginning at 9:30 a.m .. Until the case is
submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

        19.      ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.



                                                        Richard G. An ews
                                                        UNITED STA ES DISTRICT JUDGE



                                                    9
